                                                                                    Fill in this information to identify your case:

                                                                                    Debtor 1        Thomas D. Mohr

                                                                                    Debtor 2        Susan P. Mohr
                                                                                    (Spouse, if filing)                                                                                                                                           Check if this is an amended
                                                                                                                                                                                                                                                  filing
                                                                                    United States Bankruptcy Court for the Northern District of Ohio

                                                                                    Case number            3:19-bk-33255
                                                                                    (If known)



                                                                               Official Form 106Sum
                                                                               Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                                              12/15


                                                                               Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
                                                                               information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
                                                                               your original forms, you must fill out a new Summary and check the box at the top of this page.


                                                                                Part 1:              Summarize Your Assets

                                                                                                                                                                                                                                                               Your assets
                                                                                                                                                                                                                                                               Value of what
                                                                                                                                                                                                                                                               you own

                                                                               1.    Schedule A/B: Property (Official Form 106A/B)
                                                                                     1a. Copy line 55, Total real estate, from Schedule A/B .........................................................................................                               $174,740.00

                                                                                     1b. Copy line 62, Total personal property, from Schedule A/B ..............................................................................                                     $36,907.00

                                                                                     1c. Copy line 63, Total of all property on Schedule A/B.........................................................................................                               $211,647.00
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                                Part 2:              Summarize Your Liabilities

                                                                                                                                                                                                                                                               Your liabilities
                                                                                                                                                                                                                                                               Amount you owe

                                                                               2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
                                                                                     2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of
                                                                                     Schedule D.............................................................................................................................................................        $298,080.40

                                                                               3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
                                                                                     3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F ...........................                                                       $9,749.32

                                                                                     3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F.......................                                                        $71,087.57

                                                                                                                                                                                                                            Your total liabilities                  $378,917.29


                                                                                Part 3:              Summarize Your Income and Expenses

                                                                               4.    Schedule I: Your Income (Official Form 106I)
                                                                                     Copy your combined monthly income from line 12 of Schedule I ..........................................................................                                          $5,376.09

                                                                               5.    Schedule J: Your Expenses (Official Form 106J)
                                                                                     Copy your monthly expenses from line 22, Column A, of Schedule J. ..................................................................                                             $5,129.83




                                                                               Official Form 106Sum                                Summary of Your Assets and Liabilities and Certain Statistical Information                                                             Page 1

                                                                                          19-33255-maw                      Doc 14              FILED 11/05/19                       ENTERED 11/05/19 14:59:55                                        Page 1 of 40
                                                                               Debtor 1     Thomas D. Mohr                                                                                                                                     Case number: 3:19-bk-33255




                                                                                Part 4:            Answer These Questions for Administrative and Statistical Records

                                                                               6.   Are you filing for bankruptcy under Chapters 7, 11, or 13?
                                                                                        No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other
                                                                                        schedules.
                                                                                        Yes

                                                                               7.   What kind of debt do you have?
                                                                                       Your debts are primarily consumer debts. Consumer debts are those "incurred by an individual primarily for a personal,
                                                                                       family, or household purpose." 11 U.S.C. § 101(8). Fill out lines 8-9 for statistical purposes. 28 U.S.C. § 159.
                                                                                       Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and
                                                                                       submit this form to the court with your other schedules.

                                                                               8.   From the Statement of Your Current Monthly Income (Official Form 122A-1, 122B, or 122C-1):
                                                                                    Copy your total current monthly income from line 11.............................................................................................                              $3,613.80

                                                                               9.   Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:..................................

                                                                               From Part 4 on Schedule E/F, copy the following:                                                                                                                            Total claim

                                                                                    9a. Domestic support obligations (Copy line 6a.)...................................................................................................                                  $0.00

                                                                                    9b. Taxes and certain other debts you owe the government. (Copy line 6b.)........................................................                                             $9,749.32

                                                                                    9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.) ..............................................                                                   $0.00

                                                                                    9d. Student loans. (Copy line 6f.)...........................................................................................................................                        $0.00

                                                                                    9e. Obligations arising out of a separation agreement or divorce that you did not report as priority claims.
                                                                                        (Copy line 6g.).................................................................................................................................................                 $0.00

                                                                                    9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)............................................                                                   $0.00

                                                                                    9g. Total. Add lines 9a through 9f..........................................................................................................................                  $9,749.32
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                               Official Form 106Sum                              Summary of Your Assets and Liabilities and Certain Statistical Information                                                              Page 2

                                                                                        19-33255-maw                       Doc 14             FILED 11/05/19                      ENTERED 11/05/19 14:59:55                                       Page 2 of 40
                                                                                    Fill in this information to identify your case:

                                                                                    Debtor 1         Thomas D. Mohr

                                                                                    Debtor 2         Susan P. Mohr
                                                                                    (Spouse, if filing)                                                                                                             Check if this is an amended
                                                                                                                                                                                                                    filing
                                                                                    United States Bankruptcy Court for the Northern District of Ohio

                                                                                    Case number            3:19-bk-33255
                                                                                    (If known)



                                                                               Official Form 106A/B
                                                                               Schedule A/B: Property                                                                                                                                   12/15


                                                                               In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in
                                                                               the category where you think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are
                                                                               equally responsible for supplying correct information. If more space is needed, attach a separate sheet to this form. On the top of any
                                                                               additional pages, write your name and case number (if known). Answer every question.


                                                                                Part 1:              Describe Each Residence, Building, Land or Other Real Estate You Own or Have an Interest in

                                                                               1.    Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

                                                                                            No. Go to Part 2.
                                                                                            Yes. Where is the property?
                                                                                     1.1 1030 Cambridge Avenue                                     What is the property? Check all that apply    Do not deduct secured claims or exemptions.
                                                                                            Street address, if available, or other description        Single-family home                         Put the amount of any secured claims on
                                                                                                                                                      Duplex or multi-unit building              Schedule D: Creditors Who Have Claims
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                                                                                                      Condominium or cooperative                 Secured by Property.
                                                                                                                                                      Manufactured or mobile home
                                                                                            Marion OH 43302                                           Land                                                                  Current value of
                                                                                                                                                                                                   Current value of
                                                                                            City, State, ZIP Code                                     Investment property                                                   the portion you
                                                                                                                                                                                                 the entire property?
                                                                                                                                                      Timeshare                                                                  own?
                                                                                            Marion                                                    Other
                                                                                            County                                                     N/A                                                $174,740.00              $174,740.00
                                                                                                                                                   Who has an interest in the property? Check
                                                                                                                                                       one
                                                                                                                                                       Debtor 1 only                             Describe the nature of your ownership interest
                                                                                                                                                       Debtor 2 only                             (such as fee simple, tenancy by the entireties, or
                                                                                                                                                       Debtor 1 and Debtor 2 only                a life estate), if known.
                                                                                                                                                       At least one of the debtors and another
                                                                                                                                                                                                 fee simple joint owners
                                                                                                                                                   Other information you wish to add about
                                                                                                                                                   this item, such as local property                  Check if this is community property
                                                                                                                                                   identification number:                             (see instructions)

                                                                               2.    Add the dollar value of the portion you own for all of your entries from Part 1, including any
                                                                                                                                                                                                                                  $174,740.00
                                                                                     entries for pages you have attached for Part 1. Write that number here. ...........................................


                                                                                Part 2:              Describe Your Vehicles
                                                                               Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any
                                                                               vehicles you own that someone else drives. If you lease a vehicle, also report it onSchedule G: Executory Contracts and Unexpired
                                                                               Leases.


                                                                               3.    Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

                                                                                            No.
                                                                                            Yes.




                                                                               Official Form 106A/B                                                          Schedule A/B: Property                                                         Page 1

                                                                                          19-33255-maw                        Doc 14             FILED 11/05/19         ENTERED 11/05/19 14:59:55                       Page 3 of 40
                                                                               Debtor 1    Thomas D. Mohr                                                                                                                                              Case number: 3:19-bk-33255



                                                                                    3.1 Make:           Ford                                          Who has an interest in the property? Check                          Do not deduct secured claims or exemptions.
                                                                                                                                                      one                                                                 Put the amount of any secured claims on
                                                                                          Model:        Escape                                               Debtor 1 only                                                Schedule D: Creditors Who Have Claims
                                                                                                                                                             Debtor 2 only                                                Secured by Property.
                                                                                          Year:         2017                                                 Debtor 1 and Debtor 2 only
                                                                                                                                                             At least one of the debtors and another                                                        Current value of
                                                                                                                                                                                                                             Current value of
                                                                                          Approximate mileage: 18000                                                                                                                                        the portion you
                                                                                                                                                                                                                           the entire property?
                                                                                                                                                             Check if this is community property                                                                 own?
                                                                                          Other information:                                                 (see instructions)
                                                                                                                                                                                                                                        $13,750.00                 $13,750.00


                                                                               4.   Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
                                                                                    Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

                                                                                          No.
                                                                                          Yes.

                                                                               5.   Add the dollar value of the portion you own for all of your entries from Part 2, including any
                                                                                                                                                                                                                                                                  $13,750.00
                                                                                    entries for pages you have attached for Part 2. Write that number here ............................................


                                                                                Part 3:            Describe Your Personal and Household Items
                                                                               Do you own or have any legal or equitable interest in any of the following items? (List the current value of the portion you own. Do not
                                                                               deduct secured claims or exemptions)



                                                                               6.   Household goods and furnishings
                                                                                    Examples: Major appliances, furniture, linens, china, kitchenware

                                                                                          No
                                                                                          Yes (misc HHGF no 1 item >$625 $18,000.00, J) ............................................................................                                                $18,000.00

                                                                               7.   Electronics
                                                                                    Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                                    collections; electronic devices including cell phones, cameras, media players, games

                                                                                          No
                                                                                          Yes (6 tvs, cd player, computer, printer, 2 cell phones, misc CD's & DVD's $1,000.00, J) ........                                                                           $1,000.00

                                                                               8.   Collectibles of value
                                                                                    Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp,
                                                                                    coin, or baseball card collections; other collections, memorabilia, collectibles

                                                                                          No
                                                                                          Yes ......................................................................................................................................................

                                                                               9.   Equipment for sports and hobbies
                                                                                    Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes
                                                                                    and kayaks; carpentry tools; musical instruments

                                                                                          No
                                                                                          Yes (exercise machine & misc house tools $300.00, J) ................................................................                                                         $300.00

                                                                               10. Firearms
                                                                                    Examples: Pistols, rifles, shotguns, ammunition, and related equipment

                                                                                          No
                                                                                          Yes (9mm handgun & ammunition $100.00, J)...............................................................................                                                      $100.00

                                                                               11. Clothes
                                                                                    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories

                                                                                          No
                                                                                          Yes (misc everyday clothing $3,000.00, J) .....................................................................................                                             $3,000.00

                                                                               12. Jewelry
                                                                                    Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
                                                                                    gold, silver




                                                                               Official Form 106A/B                                                                  Schedule A/B: Property                                                                               Page 2

                                                                                       19-33255-maw                         Doc 14              FILED 11/05/19                        ENTERED 11/05/19 14:59:55                                         Page 4 of 40
                                                                               Debtor 1    Thomas D. Mohr                                                                                                                                              Case number: 3:19-bk-33255



                                                                                          No
                                                                                          Yes (2 pair of earrings, watches and misc costume jewelry $500.00, J) .....................................                                                                   $500.00

                                                                               13. Non-farm animals
                                                                                    Examples: Dogs, cats, birds, horses

                                                                                          No
                                                                                          Yes (pet cat Siegfried $0.00, J) ........................................................................................................

                                                                               14. Any other personal and household items you did not already list, including any health aids you
                                                                                   did not list

                                                                                          No
                                                                                          Yes (2 cpap machines $100.00, J) ...................................................................................................                                          $100.00

                                                                               15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have
                                                                                                                                                                                                                                                                  $23,000.00
                                                                                   attached for Part 3. Write that number here ...........................................................................................


                                                                                Part 4:            Describe Your Financial Assets
                                                                               Do you own or have any legal or equitable interest in any of the following? (List the current value of the portion you own. Do not deduct
                                                                               secured claims or exemptions)



                                                                               16. Cash
                                                                                    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your
                                                                                    petition

                                                                                          No
                                                                                          Yes cash on hand $18.00 (J) .............................................................................................................                                      $18.00

                                                                               17. Deposits of money
                                                                                    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage
                                                                                    houses, and other similar institutions. If you have multiple accounts with the same institution, list each.
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                                          No
                                                                                          Yes jt checking 5/3 Bank $45.18 (J)..................................................................................................                                          $45.18

                                                                                                 jt savings 5/3 Bank $2.00 (J)......................................................................................................                                      $2.00

                                                                                                 jt 5/3 checking express acct $1.82 (J).......................................................................................                                            $1.82

                                                                               18. Bonds, mutual funds, or publicly traded stocks
                                                                                    Examples: Bond funds, investment accounts with brokerage firms, money market accounts

                                                                                          No
                                                                                          Yes ......................................................................................................................................................                      $0.00

                                                                               19. Non-publicly traded stock and interests in incorporated and unincorporated businesses,
                                                                                   including an interest in an LLC, partnership, and joint venture

                                                                                          No
                                                                                          Yes ......................................................................................................................................................                      $0.00

                                                                               20. Government and corporate bonds and other negotiable and non-negotiable instruments
                                                                                    Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
                                                                                    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

                                                                                          No
                                                                                          Yes ......................................................................................................................................................                      $0.00

                                                                               21. Retirement or pension accounts
                                                                                    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing
                                                                                    plans

                                                                                          No
                                                                                          Yes Teamsters pension monthly payment $0.00 (D1) ....................................................................

                                                                                                 UPS pension monthly payment $0.00 (D1)...............................................................................




                                                                               Official Form 106A/B                                                                  Schedule A/B: Property                                                                               Page 3

                                                                                        19-33255-maw                        Doc 14              FILED 11/05/19                        ENTERED 11/05/19 14:59:55                                         Page 5 of 40
                                                                               Debtor 1    Thomas D. Mohr                                                                                                                                              Case number: 3:19-bk-33255



                                                                               22. Security deposits and prepayments
                                                                                   Your share of all unused deposits you have made so that you may continue service or use from a company.
                                                                                   Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
                                                                                   companies, or others

                                                                                          No
                                                                                          Yes Ohio Edison $90.00 (J) ...............................................................................................................                                     $90.00

                                                                               23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)

                                                                                          No
                                                                                          Yes ......................................................................................................................................................                      $0.00

                                                                               24. Interests in an education IRA as defined in 26 U.S.C. § 530(b)(1) or under a qualified state tuition
                                                                                   plan as defined in 26 U.S.C. § 529(b)(1).

                                                                                          No
                                                                                          Yes ......................................................................................................................................................                      $0.00

                                                                               25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights
                                                                                   or powers exercisable for your benefit

                                                                                          No
                                                                                          Yes ......................................................................................................................................................                      $0.00

                                                                               26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
                                                                                   Examples: Internet domain names, websites, proceeds from royalties and licensing agreements

                                                                                          No
                                                                                          Yes ......................................................................................................................................................                      $0.00

                                                                               27. Licenses, franchises, and other general intangibles
                                                                                   Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

                                                                                          No
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                                          Yes CDL license $0.00 (D1) ...............................................................................................................

                                                                               28. Tax refunds owed to you
                                                                                   Give specific information about them, including whether you already filed the returns and the tax years

                                                                                          No
                                                                                          Yes ......................................................................................................................................................                      $0.00

                                                                               29. Family support
                                                                                   Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property
                                                                                   settlement

                                                                                          No
                                                                                          Yes ......................................................................................................................................................                      $0.00

                                                                               30. Other amounts someone owes you
                                                                                   Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’
                                                                                   compensation, Social Security benefits; unpaid loans you made to someone else

                                                                                          No
                                                                                          Yes ......................................................................................................................................................                      $0.00

                                                                               31. Interests in insurance policies
                                                                                   Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s
                                                                                   insurance. Name the insurance company of each policy and the beneficiary, and list its value

                                                                                          No
                                                                                          Yes homeowners, auto, health, term life $0.00 (J)..........................................................................

                                                                               32. Any interest in property that is due you from someone who has died
                                                                                   If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to
                                                                                   receive property because someone has died.

                                                                                          No
                                                                                          Yes ......................................................................................................................................................                      $0.00




                                                                               Official Form 106A/B                                                                  Schedule A/B: Property                                                                               Page 4

                                                                                       19-33255-maw                         Doc 14              FILED 11/05/19                        ENTERED 11/05/19 14:59:55                                         Page 6 of 40
                                                                               Debtor 1     Thomas D. Mohr                                                                                                                                              Case number: 3:19-bk-33255



                                                                               33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for
                                                                                   payment
                                                                                     Examples: Accidents, employment disputes, insurance claims, or rights to sue

                                                                                           No
                                                                                           Yes ......................................................................................................................................................                      $0.00

                                                                               34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor
                                                                                   and rights to set off claims

                                                                                           No
                                                                                           Yes ......................................................................................................................................................                      $0.00

                                                                               35. Any financial assets you did not already list

                                                                                           No
                                                                                           Yes ......................................................................................................................................................                      $0.00

                                                                               36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have
                                                                                                                                                                                                                                                                       $157.00
                                                                                   attached for Part 4. Write that number here ...........................................................................................


                                                                                Part 5:             Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

                                                                               37. Do you own or have any legal or equitable interest in any business-related property?
                                                                                       No. Go to part 6.
                                                                                       Yes. Go to line 38.


                                                                                Part 6:             Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
                                                                                                    If you own or have an interest in farmland, list it in Part 1.

                                                                               46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related
                                                                                   property?
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                                       No. Go to part 7.
                                                                                       Yes. Go to line 47.


                                                                                Part 7:             Describe All Property You Own or Have an Interest in That You Did Not List Above

                                                                               53. Do you have other property of any kind you did not already list?
                                                                                     Examples: Season tickets, country club membership
                                                                                           No
                                                                                           Yes timeshare in Clark County Nevada $0.00 (J)............................................................................

                                                                               54. Add the dollar value of all of your entries from Part 7, including any entries for pages you have
                                                                                   attached for Part 7. Write that number here ...........................................................................................


                                                                                Part 8:             List the Totals of Each Part of this Form

                                                                               55. Part 1: Total real estate, line 2 .................................................................................................................                              $174,740.00

                                                                               56. Part 2: Total vehicles, line 5.............................................................................                                        $13,750.00

                                                                               57. Part 3: Total personal and household items, line 15 .....................................                                                          $23,000.00

                                                                               58. Part 4: Total financial assets, line 36 ..............................................................                                                  $157.00

                                                                               59. Part 5: Total business-related property, line 45.............................................

                                                                               60. Part 6: Total farm- and fishing-related property, line 52 ...............................

                                                                               61. Part 7: Total other property not listed, line 54 ...............................................

                                                                               62. Total personal property. Add lines 56 through 61....................................................................................                                              $36,907.00

                                                                               63. Total of all property on Schedule A/B. Add line 55 + line 62 ..................................................................                                                $211,647.00




                                                                               Official Form 106A/B                                                                   Schedule A/B: Property                                                                               Page 5

                                                                                         19-33255-maw                        Doc 14              FILED 11/05/19                        ENTERED 11/05/19 14:59:55                                         Page 7 of 40
                                                                                    Fill in this information to identify your case:

                                                                                    Debtor 1        Thomas D. Mohr

                                                                                    Debtor 2        Susan P. Mohr
                                                                                    (Spouse, if filing)                                                                                                   Check if this is an amended
                                                                                                                                                                                                          filing
                                                                                    United States Bankruptcy Court for the Northern District of Ohio

                                                                                    Case number           3:19-bk-33255
                                                                                    (If known)



                                                                               Official Form 106C
                                                                               Schedule C: The Property You Claim as Exempt                                                                                                   04/19


                                                                               Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
                                                                               the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
                                                                               needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name
                                                                               and case number (if known).

                                                                               For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
                                                                               specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
                                                                               any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
                                                                               funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
                                                                               exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
                                                                               to the applicable statutory amount.


                                                                                Part 1:              Identify the Property You Claim as Exempt

                                                                               1.     Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                                            You are claiming Ohio Exemptions (04/01/2019) and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
                                                                                            You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

                                                                               2.     For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
                                                                                                                           Current value of the
                                                                                                                                                     Amount of the exemption you claim
                                                                                     Brief description of the property      portion you own
                                                                                    and line on Schedule A/B that lists                                                                         Specific laws that allow exemption
                                                                                                                                                          Check only one box for each
                                                                                               this property                Copy the value from
                                                                                                                                                                  exemption
                                                                                                                              Schedule A/B

                                                                                 1030 Cambridge Marion OH (Line 1)                  $174,740.00           $174,000.00                          Ohio Rev. Code § 2329.66(A)(1)(b)
                                                                                                                                                          100% of fair market value, up to
                                                                                                                                                          any applicable statutory limit

                                                                                 2017 Ford Escape (Line 3)                            $13,750.00          $0.00                                Ohio Rev. Code § 2329.66(A)(2)
                                                                                                                                                          100% of fair market value, up to
                                                                                                                                                          any applicable statutory limit

                                                                                 misc HHGF no 1 item >$625 (Line 6)                   $18,000.00          $18,000.00                           Ohio Rev. Code § 2329.66(A)(4)(a)
                                                                                                                                                          100% of fair market value, up to
                                                                                                                                                          any applicable statutory limit

                                                                                 6 tvs, cd player, computer, printer, 2                $1,000.00          $1,000.00                            Ohio Rev. Code § 2329.66(A)(4)(a)
                                                                                 cell phones, misc CD's & DVD's (Line                                     100% of fair market value, up to
                                                                                 7)                                                                       any applicable statutory limit

                                                                                 exercise machine & misc house tools                     $300.00          $300.00                              Ohio Rev. Code § 2329.66(A)(4)(a)
                                                                                 (Line 9)                                                                 100% of fair market value, up to
                                                                                                                                                          any applicable statutory limit

                                                                                 misc everyday clothing (Line 11)                      $3,000.00          $3,000.00                            Ohio Rev. Code § 2329.66(A)(4)(a)
                                                                                                                                                          100% of fair market value, up to
                                                                                                                                                          any applicable statutory limit




                                                                               Official Form 106C                                  Schedule C: The Property You Claim as Exempt                                                   Page 1

                                                                                          19-33255-maw               Doc 14     FILED 11/05/19              ENTERED 11/05/19 14:59:55                        Page 8 of 40
                                                                               Debtor 1     Thomas D. Mohr                                                                                                     Case number: 3:19-bk-33255



                                                                                                                             Current value of the
                                                                                                                                                       Amount of the exemption you claim
                                                                                     Brief description of the property        portion you own
                                                                                    and line on Schedule A/B that lists                                                                           Specific laws that allow exemption
                                                                                                                                                            Check only one box for each
                                                                                               this property                  Copy the value from
                                                                                                                                                                    exemption
                                                                                                                                Schedule A/B

                                                                                2 pair of earrings, watches and misc                       $500.00          $500.00                               Ohio Rev. Code § 2329.66(A)(4)(b)
                                                                                costume jewelry (Line 12)                                                   100% of fair market value, up to
                                                                                                                                                            any applicable statutory limit

                                                                                2 cpap machines (Line 14)                                  $100.00          $100.00                               Ohio Rev. Code § 2329.66(A)(7)
                                                                                                                                                            100% of fair market value, up to
                                                                                                                                                            any applicable statutory limit

                                                                                cash on hand (Line 16)                                      $18.00          $18.00                                Ohio Rev. Code § 2329.66(A)(3)
                                                                                                                                                            100% of fair market value, up to
                                                                                                                                                            any applicable statutory limit

                                                                                jt 5/3 checking express acct (Line 17)                        $1.82         $1.82                                 Ohio Rev. Code § 2329.66(A)(3)
                                                                                                                                                            100% of fair market value, up to
                                                                                                                                                            any applicable statutory limit

                                                                                jt checking 5/3 Bank (Line 17)                              $45.18          $45.18                                Ohio Rev. Code § 2329.66(A)(3)
                                                                                                                                                            100% of fair market value, up to
                                                                                                                                                            any applicable statutory limit

                                                                                jt savings 5/3 Bank (Line 17)                                 $2.00         $2.00                                 Ohio Rev. Code § 2329.66(A)(3)
                                                                                                                                                            100% of fair market value, up to
                                                                                                                                                            any applicable statutory limit

                                                                                                                    Total              $211,457.00                               $196,967.00

                                                                               3.     Are you claiming a homestead exemption of more than $170,350.00?
                                                                                      (Subject to adjustment on 04/01/2022 and every 3 years after that for cases filed on or after the date of adjustment.)
                                                                                           No
                                                                                           Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                                                                                                No
                                                                                                Yes
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                               Official Form 106C                                    Schedule C: The Property You Claim as Exempt                                                  Page 2

                                                                                         19-33255-maw               Doc 14         FILED 11/05/19              ENTERED 11/05/19 14:59:55                        Page 9 of 40
                                                                                     Fill in this information to identify your case:

                                                                                     Debtor 1          Thomas D. Mohr

                                                                                     Debtor 2          Susan P. Mohr
                                                                                     (Spouse, if filing)                                                                                                                               Check if this is an amended
                                                                                                                                                                                                                                       filing
                                                                                     United States Bankruptcy Court for the Northern District of Ohio

                                                                                     Case number           3:19-bk-33255
                                                                                     (If known)



                                                                               Official Form 106D
                                                                               Schedule D: Creditors Who Have Claims Secured by Property                                                                                                                   12/15


                                                                               Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
                                                                               information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any
                                                                               additional pages, write your name and case number (if known).

                                                                               1.      Do any creditors have claims secured by your property?
                                                                                           No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
                                                                                           Yes. Fill in all of the information below.


                                                                                Part 1:                List All Secured Claims
                                                                               2.      List all secured claims. If a creditor has more than one secured claim, list the creditor separately for each claim. If more than one creditor has a
                                                                                       particular claim, list the other creditors in Part 2. As much as possible, list the claims in alphabetical order according to the creditor’s name.

                                                                                                                                                                                                     Column A                    Column B             Column C
                                                                                                                                                                                                   Amount of claim          Value of collateral   Unsecured portion
                                                                                                                                                                                                  Do not deduct the value   that supports this          if any
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                                                                                                                                                      of the collateral           claim

                                                                               2.1                                                  Describe the property that secures the claim:                         $33,160.49             $174,740.00             $33,160.49
                                                                               FCI Lender Services                                       1030 Cambridge Marion OH
                                                                               Creditor's Name
                                                                               P.O.Box 27370                                        As of the date you file, the claim is: Check all that apply
                                                                               Number Street                                              Contingent
                                                                                                                                          Unliquidated
                                                                                                                                          Disputed
                                                                               Anaheim CA 92809-0112
                                                                               City, State, ZIP Code                                Nature of lien. Check all that apply
                                                                               Who owes the debt? Check one.                             An agreement you made (such as
                                                                                   Debtor 1 only                                         mortgage or secured car loan)
                                                                                   Debtor 2 only                                         Statutory lien (such as tax lien, mechanic’s
                                                                                   Debtor 1 and Debtor 2 only                            lien)
                                                                                   At least one of the debtors and another               Judgment lien from a lawsuit
                                                                                                                                         Other (including a right to offset)
                                                                                       Check if this claim relates to a community
                                                                                       debt                                         Last 4 digits of account number: -3567

                                                                               Date debt was incurred: 01/01/2000

                                                                               2.2                                                  Describe the property that secures the claim:                         $20,088.88               $13,750.00              $6,338.88
                                                                               Ford Motor Credit Company                                 2017 Ford Escape
                                                                               Creditor's Name
                                                                               National Bankruptcy Service Center                   As of the date you file, the claim is: Check all that apply
                                                                               Number Street                                              Contingent
                                                                               PO Box 6275                                                Unliquidated
                                                                                                                                          Disputed
                                                                               Dearborn MI 48121
                                                                               City, State, ZIP Code                                Nature of lien. Check all that apply
                                                                               Who owes the debt? Check one.                             An agreement you made (such as
                                                                                   Debtor 1 only                                         mortgage or secured car loan)
                                                                                   Debtor 2 only                                         Statutory lien (such as tax lien, mechanic’s
                                                                                   Debtor 1 and Debtor 2 only                            lien)
                                                                                   At least one of the debtors and another               Judgment lien from a lawsuit
                                                                                                                                         Other (including a right to offset)
                                                                                       Check if this claim relates to a community
                                                                                       debt                                         Last 4 digits of account number: -xxxx

                                                                               Date debt was incurred: 05/19/2017




                                                                               Official Form 106D                                   Schedule D: Creditors Who Have Claims Secured by Property                                                                    Page 1

                                                                                          19-33255-maw                  Doc 14          FILED 11/05/19                       ENTERED 11/05/19 14:59:55                                    Page 10 of 40
                                                                               Debtor 1          Thomas D. Mohr                                                                                                                                 Case number: 3:19-bk-33255


                                                                                                                                                                                                            Column A                    Column B             Column C
                                                                                                                                                                                                          Amount of claim          Value of collateral   Unsecured portion
                                                                                                                                                                                                         Do not deduct the value   that supports this          if any
                                                                                                                                                                                                             of the collateral           claim

                                                                               2.3                                                         Describe the property that secures the claim:                        $244,831.03             $174,740.00             $70,091.03
                                                                               Specialized Loan Servicing, LLC                                  1030 Cambridge Marion OH
                                                                               Creditor's Name
                                                                               PO Box 636005                                               As of the date you file, the claim is: Check all that apply
                                                                               Number Street                                                     Contingent
                                                                                                                                                 Unliquidated
                                                                                                                                                 Disputed
                                                                               Littleton CO 80163
                                                                               City, State, ZIP Code                                       Nature of lien. Check all that apply
                                                                               Who owes the debt? Check one.                                    An agreement you made (such as
                                                                                   Debtor 1 only                                                mortgage or secured car loan)
                                                                                   Debtor 2 only                                                Statutory lien (such as tax lien, mechanic’s
                                                                                   Debtor 1 and Debtor 2 only                                   lien)
                                                                                   At least one of the debtors and another                      Judgment lien from a lawsuit
                                                                                                                                                Other (including a right to offset)
                                                                                       Check if this claim relates to a community
                                                                                       debt                                                Last 4 digits of account number:

                                                                               Date debt was incurred: 01/01/2010

                                                                               Add the dollar value of your entries in Column A. Write that number here: .............................................       $298,080.40


                                                                                Part 2:                List Others to Be Notified for a Debt That You Already Listed
                                                                                Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a
                                                                                collection agency is trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection
                                                                                agency here. Similarly, if you have more than one creditor for any of the debts that you listed in Part 1, list the additional creditors here.
                                                                                If you do not have additional persons to be notified for any debts in Part 1, do not fill out or submit this page.


                                                                               1                                                                                                     On which line in Part 1 did you enter the creditor? 2.3
                                                                               Specialized Loan Servicing, LLC
                                                                               Creditor's Name                                                                                       Last 4 digits of account number: UNKNOWN
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                               PO Box 636005
                                                                               Number Street



                                                                               Littleton CO 80163
                                                                               City, State, ZIP Code




                                                                               Official Form 106D                                          Schedule D: Creditors Who Have Claims Secured by Property                                                                    Page 2

                                                                                          19-33255-maw                      Doc 14             FILED 11/05/19                       ENTERED 11/05/19 14:59:55                                    Page 11 of 40
                                                                                     Fill in this information to identify your case:

                                                                                     Debtor 1             Thomas D. Mohr

                                                                                     Debtor 2             Susan P. Mohr
                                                                                     (Spouse, if filing)                                                                                                                             Check if this is an amended
                                                                                                                                                                                                                                     filing
                                                                                     United States Bankruptcy Court for the Northern District of Ohio

                                                                                     Case number              3:19-bk-33255
                                                                                     (If known)



                                                                               Official Form 106E/F
                                                                               Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                            12/15


                                                                               Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims.
                                                                               List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule
                                                                               A/B: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any
                                                                               creditors with partially secured claims that are listed in Schedule D: Creditors Who Hold Claims Secured by Property. If more space is
                                                                               needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the
                                                                               top of any additional pages, write your name and case number (if known).


                                                                                Part 1:                   List All of Your PRIORITY Unsecured Claims
                                                                               1.      Do any creditors have priority unsecured claims against you?
                                                                                           No. Go to Part 2.
                                                                                           Yes.

                                                                               2.      List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For each claim listed,
                                                                                       identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and nonpriority amounts. As much as
                                                                                       possible, list the claims in alphabetical order according to the creditor’s name. If you have more than two priority unsecured claims, fill out the Continuation Page of
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                                       Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3. (For an explanation of each type of claim, see the instructions for this form in
                                                                                       the instruction booklet.)

                                                                                                                                                                                                     Total claim         Priority amount         Nonpriority amount

                                                                               2.1                                                     Last 4 digits of account number:                                  $2,373.00               $2,373.00                        $0.00
                                                                               Internal Revenue Service
                                                                               Priority Creditor's Name                                When was the debt incurred: 2017
                                                                               1240 East Ninth Street, Room 403
                                                                               Number Street                                           As of the date you file, the claim is: Check all that apply
                                                                               Insolvency Group 3                                            Contingent
                                                                                                                                             Unliquidated
                                                                               Cleveland OH 44199                                            Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                       Type of PRIORITY unsecured claim:
                                                                                     Debtor 1 only                                          Domestic support obligations
                                                                                     Debtor 2 only                                          Taxes and certain other debts you owe
                                                                                     Debtor 1 and Debtor 2 only                             the government
                                                                                     At least one of the debtors and another                Claims for death or personal injury while
                                                                                     Check if this claim is for a community debt            you were intoxicated
                                                                               Is the claim subject to offset?                              Other. Specify
                                                                                     No
                                                                                     Yes

                                                                               2.2                                                     Last 4 digits of account number:                                  $1,311.00               $1,311.00                        $0.00
                                                                               Internal Revenue Service
                                                                               Priority Creditor's Name                                When was the debt incurred: 2018
                                                                               1240 East Ninth Street, Room 403
                                                                               Number Street                                           As of the date you file, the claim is: Check all that apply
                                                                               Insolvency Group 3                                            Contingent
                                                                                                                                             Unliquidated
                                                                               Cleveland OH 44199                                            Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                       Type of PRIORITY unsecured claim:
                                                                                     Debtor 1 only                                          Domestic support obligations
                                                                                     Debtor 2 only                                          Taxes and certain other debts you owe
                                                                                     Debtor 1 and Debtor 2 only                             the government
                                                                                     At least one of the debtors and another                Claims for death or personal injury while
                                                                                     Check if this claim is for a community debt            you were intoxicated
                                                                               Is the claim subject to offset?                              Other. Specify
                                                                                     No
                                                                                     Yes




                                                                               Official Form 106E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                                    Page 1

                                                                                          19-33255-maw                    Doc 14           FILED 11/05/19                       ENTERED 11/05/19 14:59:55                              Page 12 of 40
                                                                               Debtor 1         Thomas D. Mohr                                                                                                             Case number: 3:19-bk-33255


                                                                                                                                                                                                 Total claim     Priority amount   Nonpriority amount

                                                                               2.3                                                 Last 4 digits of account number:                                  $5,070.00         $5,070.00                 $0.00
                                                                               Internal Revenue Service
                                                                               Priority Creditor's Name                            When was the debt incurred: 2016
                                                                               1240 East Ninth Street, Room 403
                                                                               Number Street                                       As of the date you file, the claim is: Check all that apply
                                                                               Insolvency Group 3                                        Contingent
                                                                                                                                         Unliquidated
                                                                               Cleveland OH 44199                                        Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                   Type of PRIORITY unsecured claim:
                                                                                     Debtor 1 only                                      Domestic support obligations
                                                                                     Debtor 2 only                                      Taxes and certain other debts you owe
                                                                                     Debtor 1 and Debtor 2 only                         the government
                                                                                     At least one of the debtors and another            Claims for death or personal injury while
                                                                                     Check if this claim is for a community debt        you were intoxicated
                                                                               Is the claim subject to offset?                          Other. Specify
                                                                                     No
                                                                                     Yes

                                                                               2.4                                                 Last 4 digits of account number:                                    $392.16           $392.16                 $0.00
                                                                               Marion City Auditor-Income Tax
                                                                               Priority Creditor's Name                            When was the debt incurred: UNKNOWN
                                                                               233 W. Center Street
                                                                               Number Street                                       As of the date you file, the claim is: Check all that apply
                                                                                                                                         Contingent
                                                                                                                                         Unliquidated
                                                                               Marion OH 43302                                           Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                   Type of PRIORITY unsecured claim:
                                                                                     Debtor 1 only                                      Domestic support obligations
                                                                                     Debtor 2 only                                      Taxes and certain other debts you owe
                                                                                     Debtor 1 and Debtor 2 only                         the government
                                                                                     At least one of the debtors and another            Claims for death or personal injury while
                                                                                     Check if this claim is for a community debt        you were intoxicated
                                                                               Is the claim subject to offset?                          Other. Specify
                                                                                     No
                                                                                     Yes

                                                                               2.5                                                 Last 4 digits of account number:                                    $603.16           $603.16                 $0.00
                                                                               Ohio Department Of Taxation
                                                                                                                                   When was the debt incurred: UNKNOWN
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                               Priority Creditor's Name
                                                                               P.O. Box 530
                                                                               Number Street                                       As of the date you file, the claim is: Check all that apply
                                                                               Attn: Bankruptcy Division                                 Contingent
                                                                                                                                         Unliquidated
                                                                               Columbus OH 43216-0530                                    Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                   Type of PRIORITY unsecured claim:
                                                                                     Debtor 1 only                                      Domestic support obligations
                                                                                     Debtor 2 only                                      Taxes and certain other debts you owe
                                                                                     Debtor 1 and Debtor 2 only                         the government
                                                                                     At least one of the debtors and another            Claims for death or personal injury while
                                                                                     Check if this claim is for a community debt        you were intoxicated
                                                                               Is the claim subject to offset?                          Other. Specify
                                                                                     No
                                                                                     Yes



                                                                                Part 2:                   List All of Your NONPRIORITY Unsecured Claims
                                                                               3.      Do any creditors have nonpriority unsecured claims against you?
                                                                                           No. You have nothing to report in this part. Submit this form to the court with your other schedules.
                                                                                           Yes.

                                                                               4.      List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one
                                                                                       priority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims
                                                                                       already included in Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than four priority
                                                                                       unsecured claims fill out the Continuation Page of Part 2.

                                                                                                                                                                                                                                       Total claim




                                                                               Official Form 106E/F                                     Schedule E/F: Creditors Who Have Unsecured Claims                                                       Page 2

                                                                                          19-33255-maw                Doc 14           FILED 11/05/19                       ENTERED 11/05/19 14:59:55                       Page 13 of 40
                                                                               Debtor 1         Thomas D. Mohr                                                                                                     Case number: 3:19-bk-33255



                                                                               4.1                                                               Last 4 digits of account number:                                                  $1,310.54
                                                                               Advance America Cash Advance
                                                                               Nonpriority Creditor's Name                                       When was the debt incurred: UNKNOWN
                                                                               1312 Mt Vernon Ave
                                                                               Number Street                                                     As of the date you file, the claim is: Check all that apply
                                                                               Suite 4                                                                 Contingent
                                                                                                                                                       Unliquidated
                                                                               Marion OH 43302                                                         Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                 Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                    Student loans
                                                                                     Debtor 2 only                                                    Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                       you did not report as priority claims
                                                                                     At least one of the debtors and another                          Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                      Other. Specify Personal Loan
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes

                                                                               4.2                                                               Last 4 digits of account number:                                                  $8,283.40
                                                                               Advance America Cash Advance
                                                                               Nonpriority Creditor's Name                                       When was the debt incurred: UNKNOWN
                                                                               1312 Mt Vernon Ave
                                                                               Number Street                                                     As of the date you file, the claim is: Check all that apply
                                                                               Suite 4                                                                 Contingent
                                                                                                                                                       Unliquidated
                                                                               Marion OH 43302                                                         Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                 Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                    Student loans
                                                                                     Debtor 2 only                                                    Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                       you did not report as priority claims
                                                                                     At least one of the debtors and another                          Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                      Other. Specify Personal Loan
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes

                                                                               4.3                                                               Last 4 digits of account number: -xxxx                                            $2,398.00
                                                                               Capital One - Bankruptcy Dept.
                                                                               Nonpriority Creditor's Name                                       When was the debt incurred: 03/11/2011
                                                                               PO Box 30285
                                                                               Number Street                                                     As of the date you file, the claim is: Check all that apply
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                                                                                                       Contingent
                                                                                                                                                       Unliquidated
                                                                               Salt Lake City UT 84130                                                 Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                 Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                    Student loans
                                                                                     Debtor 2 only                                                    Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                       you did not report as priority claims
                                                                                     At least one of the debtors and another                          Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                      Other. Specify Credit Card
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes

                                                                               4.4                                                               Last 4 digits of account number: -xxxx                                              $624.00
                                                                               Capital One - Bankruptcy Dept.
                                                                               Nonpriority Creditor's Name                                       When was the debt incurred: 04/02/2010
                                                                               PO Box 30285
                                                                               Number Street                                                     As of the date you file, the claim is: Check all that apply
                                                                                                                                                       Contingent
                                                                                                                                                       Unliquidated
                                                                               Salt Lake City UT 84130                                                 Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                 Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                    Student loans
                                                                                     Debtor 2 only                                                    Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                       you did not report as priority claims
                                                                                     At least one of the debtors and another                          Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                      Other. Specify Credit Card
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes




                                                                               Official Form 106E/F                                Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 3

                                                                                          19-33255-maw                Doc 14       FILED 11/05/19              ENTERED 11/05/19 14:59:55                            Page 14 of 40
                                                                               Debtor 1         Thomas D. Mohr                                                                                                     Case number: 3:19-bk-33255


                                                                                                                                                                                                                              Total claim

                                                                               4.5                                                               Last 4 digits of account number: -xxxx                                            $2,290.00
                                                                               Capital One - Bankruptcy Dept.
                                                                               Nonpriority Creditor's Name                                       When was the debt incurred: 04/26/2015
                                                                               PO Box 30285
                                                                               Number Street                                                     As of the date you file, the claim is: Check all that apply
                                                                                                                                                       Contingent
                                                                                                                                                       Unliquidated
                                                                               Salt Lake City UT 84130                                                 Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                 Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                    Student loans
                                                                                     Debtor 2 only                                                    Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                       you did not report as priority claims
                                                                                     At least one of the debtors and another                          Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                      Other. Specify Credit Card
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes

                                                                               4.6                                                               Last 4 digits of account number: -xxxx                                            $2,322.00
                                                                               Capital One - Bankruptcy Dept.
                                                                               Nonpriority Creditor's Name                                       When was the debt incurred: 04/26/2015
                                                                               PO Box 30285
                                                                               Number Street                                                     As of the date you file, the claim is: Check all that apply
                                                                                                                                                       Contingent
                                                                                                                                                       Unliquidated
                                                                               Salt Lake City UT 84130                                                 Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                 Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                    Student loans
                                                                                     Debtor 2 only                                                    Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                       you did not report as priority claims
                                                                                     At least one of the debtors and another                          Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                      Other. Specify Credit Card
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes

                                                                               4.7                                                               Last 4 digits of account number: -xxxx                                            $1,674.00
                                                                               Capital One - Bankruptcy Dept.
                                                                                                                                                 When was the debt incurred: 04/15/2010
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                               Nonpriority Creditor's Name
                                                                               PO Box 30285
                                                                               Number Street                                                     As of the date you file, the claim is: Check all that apply
                                                                                                                                                       Contingent
                                                                                                                                                       Unliquidated
                                                                               Salt Lake City UT 84130                                                 Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                 Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                    Student loans
                                                                                     Debtor 2 only                                                    Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                       you did not report as priority claims
                                                                                     At least one of the debtors and another                          Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                      Other. Specify Credit Card
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes

                                                                               4.8                                                               Last 4 digits of account number: -xxxx                                            $2,430.00
                                                                               Capital One - Bankruptcy Dept.
                                                                               Nonpriority Creditor's Name                                       When was the debt incurred: 03/11/2011
                                                                               PO Box 30285
                                                                               Number Street                                                     As of the date you file, the claim is: Check all that apply
                                                                                                                                                       Contingent
                                                                                                                                                       Unliquidated
                                                                               Salt Lake City UT 84130                                                 Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                 Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                    Student loans
                                                                                     Debtor 2 only                                                    Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                       you did not report as priority claims
                                                                                     At least one of the debtors and another                          Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                      Other. Specify Credit Card
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes




                                                                               Official Form 106E/F                                Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 4

                                                                                          19-33255-maw                Doc 14       FILED 11/05/19              ENTERED 11/05/19 14:59:55                            Page 15 of 40
                                                                               Debtor 1         Thomas D. Mohr                                                                                                     Case number: 3:19-bk-33255


                                                                                                                                                                                                                              Total claim

                                                                               4.9                                                               Last 4 digits of account number: -xxxx                                              $851.00
                                                                               Capital One/Menards
                                                                               Nonpriority Creditor's Name                                       When was the debt incurred: 07/17/2018
                                                                               PO Box 30253
                                                                               Number Street                                                     As of the date you file, the claim is: Check all that apply
                                                                                                                                                       Contingent
                                                                                                                                                       Unliquidated
                                                                               Salt Lake City UT 84130                                                 Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                 Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                    Student loans
                                                                                     Debtor 2 only                                                    Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                       you did not report as priority claims
                                                                                     At least one of the debtors and another                          Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                      Other. Specify Credit Card
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes

                                                                               4.10                                                              Last 4 digits of account number:                                                    $530.28
                                                                               City of Marion Utility
                                                                               Nonpriority Creditor's Name                                       When was the debt incurred: UNKNOWN
                                                                               233 W Center Street
                                                                               Number Street                                                     As of the date you file, the claim is: Check all that apply
                                                                                                                                                       Contingent
                                                                                                                                                       Unliquidated
                                                                               Marion OH 43302-3643                                                    Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                 Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                    Student loans
                                                                                     Debtor 2 only                                                    Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                       you did not report as priority claims
                                                                                     At least one of the debtors and another                          Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                      Other. Specify Utility
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes

                                                                               4.11                                                              Last 4 digits of account number:                                                    $571.60
                                                                               Columbia Gas Of Ohio
                                                                                                                                                 When was the debt incurred: UNKNOWN
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                               Nonpriority Creditor's Name
                                                                               200 Civic Center
                                                                               Number Street                                                     As of the date you file, the claim is: Check all that apply
                                                                               Attn: Bankruptcy Department                                             Contingent
                                                                                                                                                       Unliquidated
                                                                               Columbus OH 43215                                                       Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                 Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                    Student loans
                                                                                     Debtor 2 only                                                    Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                       you did not report as priority claims
                                                                                     At least one of the debtors and another                          Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                      Other. Specify Utility
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes

                                                                               4.12                                                              Last 4 digits of account number:                                                    $327.75
                                                                               First Energy
                                                                               Nonpriority Creditor's Name                                       When was the debt incurred: UNKNOWN
                                                                               76 S. Main St.
                                                                               Number Street                                                     As of the date you file, the claim is: Check all that apply
                                                                                                                                                       Contingent
                                                                                                                                                       Unliquidated
                                                                               Akron OH 44308                                                          Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                 Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                    Student loans
                                                                                     Debtor 2 only                                                    Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                       you did not report as priority claims
                                                                                     At least one of the debtors and another                          Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                      Other. Specify Utility
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes




                                                                               Official Form 106E/F                                Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 5

                                                                                          19-33255-maw                Doc 14       FILED 11/05/19              ENTERED 11/05/19 14:59:55                            Page 16 of 40
                                                                               Debtor 1         Thomas D. Mohr                                                                                                     Case number: 3:19-bk-33255


                                                                                                                                                                                                                              Total claim

                                                                               4.13                                                              Last 4 digits of account number:                                                  $1,598.00
                                                                               Internal Revenue Service
                                                                               Nonpriority Creditor's Name                                       When was the debt incurred: 2015
                                                                               1240 East Ninth Street, Room 403
                                                                               Number Street                                                     As of the date you file, the claim is: Check all that apply
                                                                               Insolvency Group 3                                                      Contingent
                                                                                                                                                       Unliquidated
                                                                               Cleveland OH 44199                                                      Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                 Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                    Student loans
                                                                                     Debtor 2 only                                                    Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                       you did not report as priority claims
                                                                                     At least one of the debtors and another                          Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                      Other. Specify Taxes-2015
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes

                                                                               4.14                                                              Last 4 digits of account number: -5974                                           $16,542.00
                                                                               Lending Club Corporation
                                                                               Nonpriority Creditor's Name                                       When was the debt incurred: 12/09/2016
                                                                               21 Stevenson
                                                                               Number Street                                                     As of the date you file, the claim is: Check all that apply
                                                                               Suite 300                                                               Contingent
                                                                                                                                                       Unliquidated
                                                                               San Francisco CA 94105                                                  Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                 Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                    Student loans
                                                                                     Debtor 2 only                                                    Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                       you did not report as priority claims
                                                                                     At least one of the debtors and another                          Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                      Other. Specify Personal Loan
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes

                                                                               4.15                                                              Last 4 digits of account number: -xxxx                                            $5,134.00
                                                                               Lendmark Finacial Services Corp
                                                                                                                                                 When was the debt incurred: 12/10/2018
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                               Nonpriority Creditor's Name
                                                                               2118 Usher Street
                                                                               Number Street                                                     As of the date you file, the claim is: Check all that apply
                                                                               #200                                                                    Contingent
                                                                                                                                                       Unliquidated
                                                                               Conyers GA 30094-5173                                                   Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                 Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                    Student loans
                                                                                     Debtor 2 only                                                    Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                       you did not report as priority claims
                                                                                     At least one of the debtors and another                          Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                      Other. Specify Personal Loan
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes

                                                                               4.16                                                              Last 4 digits of account number: -xxxx                                            $2,528.00
                                                                               Mariner Finance
                                                                               Nonpriority Creditor's Name                                       When was the debt incurred: 11/14/2018
                                                                               8211 Town Center Dr
                                                                               Number Street                                                     As of the date you file, the claim is: Check all that apply
                                                                                                                                                       Contingent
                                                                                                                                                       Unliquidated
                                                                               Nottingham MD 21236                                                     Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                 Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                    Student loans
                                                                                     Debtor 2 only                                                    Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                       you did not report as priority claims
                                                                                     At least one of the debtors and another                          Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                      Other. Specify Personal Loan
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes




                                                                               Official Form 106E/F                                Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 6

                                                                                          19-33255-maw                Doc 14       FILED 11/05/19              ENTERED 11/05/19 14:59:55                            Page 17 of 40
                                                                               Debtor 1         Thomas D. Mohr                                                                                                     Case number: 3:19-bk-33255


                                                                                                                                                                                                                              Total claim

                                                                               4.17                                                              Last 4 digits of account number: -xxxx                                            $2,137.00
                                                                               Mercury Card/FB&T
                                                                               Nonpriority Creditor's Name                                       When was the debt incurred: 10/10/2012
                                                                               700 22nd Avenue South
                                                                               Number Street                                                     As of the date you file, the claim is: Check all that apply
                                                                                                                                                       Contingent
                                                                                                                                                       Unliquidated
                                                                               Brookings SD 57006                                                      Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                 Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                    Student loans
                                                                                     Debtor 2 only                                                    Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                       you did not report as priority claims
                                                                                     At least one of the debtors and another                          Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                      Other. Specify Credit Card
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes

                                                                               4.18                                                              Last 4 digits of account number: -7xxx                                            $3,580.00
                                                                               Mercury Card/FB&T
                                                                               Nonpriority Creditor's Name                                       When was the debt incurred: 09/21/2012
                                                                               1415 Warms Springs Rd
                                                                               Number Street                                                     As of the date you file, the claim is: Check all that apply
                                                                                                                                                       Contingent
                                                                                                                                                       Unliquidated
                                                                               Columbus GA 31904                                                       Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                 Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                    Student loans
                                                                                     Debtor 2 only                                                    Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                       you did not report as priority claims
                                                                                     At least one of the debtors and another                          Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                      Other. Specify Credit Card
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes

                                                                               4.19                                                              Last 4 digits of account number: -xxxx                                            $7,566.00
                                                                               Onemain Financial
                                                                                                                                                 When was the debt incurred: 08/07/2018
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                               Nonpriority Creditor's Name
                                                                               Bankruptcy Dept.
                                                                               Number Street                                                     As of the date you file, the claim is: Check all that apply
                                                                               PO Box 6042                                                             Contingent
                                                                                                                                                       Unliquidated
                                                                               Sioux Falls SD 57117                                                    Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                 Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                    Student loans
                                                                                     Debtor 2 only                                                    Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                       you did not report as priority claims
                                                                                     At least one of the debtors and another                          Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                      Other. Specify Personal Loan
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes

                                                                               4.20                                                              Last 4 digits of account number:                                                  $1,900.00
                                                                               Opportunity Financial LLC
                                                                               Nonpriority Creditor's Name                                       When was the debt incurred: UNKNOWN
                                                                               130 E Randolph St
                                                                               Number Street                                                     As of the date you file, the claim is: Check all that apply
                                                                               Suite 3400                                                              Contingent
                                                                                                                                                       Unliquidated
                                                                               Chicago IL 60601                                                        Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                 Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                    Student loans
                                                                                     Debtor 2 only                                                    Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                       you did not report as priority claims
                                                                                     At least one of the debtors and another                          Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                      Other. Specify Personal Loan
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes




                                                                               Official Form 106E/F                                Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 7

                                                                                          19-33255-maw                Doc 14       FILED 11/05/19              ENTERED 11/05/19 14:59:55                            Page 18 of 40
                                                                               Debtor 1         Thomas D. Mohr                                                                                                             Case number: 3:19-bk-33255


                                                                                                                                                                                                                                         Total claim

                                                                               4.21                                                              Last 4 digits of account number: -xxxx                                                        $3,923.00
                                                                               Synchrony Bank - Care Credit
                                                                               Nonpriority Creditor's Name                                       When was the debt incurred: 08/15/2012
                                                                               Attn: Bankruptcy Dept.
                                                                               Number Street                                                     As of the date you file, the claim is: Check all that apply
                                                                               PO Box 965061                                                           Contingent
                                                                                                                                                       Unliquidated
                                                                               Orlando FL 32896                                                        Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                 Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                    Student loans
                                                                                     Debtor 2 only                                                    Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                       you did not report as priority claims
                                                                                     At least one of the debtors and another                          Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                      Other. Specify Credit Card
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes

                                                                               4.22                                                              Last 4 digits of account number: -6427                                                        $1,009.00
                                                                               Synchrony Bank Lowes
                                                                               Nonpriority Creditor's Name                                       When was the debt incurred: 05/11/2014
                                                                               P.O.Box 530914
                                                                               Number Street                                                     As of the date you file, the claim is: Check all that apply
                                                                                                                                                       Contingent
                                                                                                                                                       Unliquidated
                                                                               Atlanta GA 30353                                                        Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                 Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                    Student loans
                                                                                     Debtor 2 only                                                    Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                       you did not report as priority claims
                                                                                     At least one of the debtors and another                          Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                      Other. Specify Credit Card
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes

                                                                               4.23                                                              Last 4 digits of account number: -xxxx                                                        $1,558.00
                                                                               Synchrony Bank Lowes
                                                                                                                                                 When was the debt incurred: 05/11/2014
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                               Nonpriority Creditor's Name
                                                                               P.O.Box 530914
                                                                               Number Street                                                     As of the date you file, the claim is: Check all that apply
                                                                                                                                                       Contingent
                                                                                                                                                       Unliquidated
                                                                               Atlanta GA 30353                                                        Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                 Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                    Student loans
                                                                                     Debtor 2 only                                                    Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                       you did not report as priority claims
                                                                                     At least one of the debtors and another                          Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                      Other. Specify Credit Card
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes



                                                                                Part 3:                  List Others to Be Notified for a Debt That You Already Listed
                                                                               5.     Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For
                                                                                      example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2,
                                                                                      then list the collection agency here. Similarly, if you have more than one creditor for any of the debts that you listed in Parts 1 or 2, list
                                                                                      the additional creditors here. If you do not have additional persons to be notified for any debts in Parts 1 or 2, do not fill out or submit
                                                                                      this page.

                                                                               1                                                                                On which entry in Part 1 or Part 2 did you list the original creditor?
                                                                               Internal Revenue Service                                                         Line 2.2 of (Check one):              Part 1: Creditors with Priority Unsecured Claims
                                                                               Creditor's Name                                                                                                        Part 2: Creditors with Nonpriority Unsecured Claims
                                                                               PO Box 7346
                                                                               Number Street                                                                    Last 4 digits of account number: UNKNOWN


                                                                               Philadelphia PA 19101
                                                                               City, State, ZIP Code




                                                                               Official Form 106E/F                                Schedule E/F: Creditors Who Have Unsecured Claims                                                                Page 8

                                                                                          19-33255-maw                 Doc 14      FILED 11/05/19              ENTERED 11/05/19 14:59:55                                    Page 19 of 40
                                                                               Debtor 1      Thomas D. Mohr                                                                                                                                        Case number: 3:19-bk-33255



                                                                               2                                                                                                       On which entry in Part 1 or Part 2 did you list the original creditor?
                                                                               Internal Revenue Service                                                                                Line 2.3 of (Check one):               Part 1: Creditors with Priority Unsecured Claims
                                                                               Creditor's Name                                                                                                                                Part 2: Creditors with Nonpriority Unsecured Claims
                                                                               PO Box 7346
                                                                               Number Street                                                                                           Last 4 digits of account number: UNKNOWN


                                                                               Philadelphia PA 19101
                                                                               City, State, ZIP Code



                                                                               3                                                                                                       On which entry in Part 1 or Part 2 did you list the original creditor?
                                                                               Internal Revenue Service                                                                                Line 4.13 of (Check one):              Part 1: Creditors with Priority Unsecured Claims
                                                                               Creditor's Name                                                                                                                                Part 2: Creditors with Nonpriority Unsecured Claims
                                                                               PO Box 7346
                                                                               Number Street                                                                                           Last 4 digits of account number: UNKNOWN


                                                                               Philadelphia PA 19101
                                                                               City, State, ZIP Code



                                                                               4                                                                                                       On which entry in Part 1 or Part 2 did you list the original creditor?
                                                                               Internal Revenue Service                                                                                Line 2.1 of (Check one):               Part 1: Creditors with Priority Unsecured Claims
                                                                               Creditor's Name                                                                                                                                Part 2: Creditors with Nonpriority Unsecured Claims
                                                                               PO Box 7346
                                                                               Number Street                                                                                           Last 4 digits of account number: UNKNOWN


                                                                               Philadelphia PA 19101
                                                                               City, State, ZIP Code



                                                                               5                                                                                                       On which entry in Part 1 or Part 2 did you list the original creditor?
                                                                               OneMain                                                                                                 Line 4.19 of (Check one):              Part 1: Creditors with Priority Unsecured Claims
                                                                               Creditor's Name                                                                                                                                Part 2: Creditors with Nonpriority Unsecured Claims
                                                                               P.O.Box 1010
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                               Number Street                                                                                           Last 4 digits of account number: UNKNOWN


                                                                               Evansville IN 47706
                                                                               City, State, ZIP Code



                                                                               6                                                                                                       On which entry in Part 1 or Part 2 did you list the original creditor?
                                                                               Synchrony Bank - Bankruptcy Dept                                                                        Line 4.23 of (Check one):              Part 1: Creditors with Priority Unsecured Claims
                                                                               Creditor's Name                                                                                                                                Part 2: Creditors with Nonpriority Unsecured Claims
                                                                               P.O.Box 965061
                                                                               Number Street                                                                                           Last 4 digits of account number: UNKNOWN


                                                                               Orlando FL 32896
                                                                               City, State, ZIP Code




                                                                                Part 4:                Add the Amounts for Each Type of Unsecured Claim
                                                                               6.    Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159.
                                                                                     Add the amounts for each type of unsecured claim.

                                                                                                                                                                                                                                                     Total claim

                                                                               Total
                                                                               claims from
                                                                               Part 1              6a. Domestic support obligations .................................................................................................       6a.                  $0.00

                                                                                                   6b. Taxes and certain other debts you owe the government .....................................................                           6b.             $9,749.32

                                                                                                   6c. Claims for death or personal injury while you were intoxicated..........................................                             6c.                  $0.00

                                                                                                   6d. Other. Add all other priority unsecured claims. Write that amount here.....................................                          6d.                  $0.00

                                                                                                   6e. Total Add lines 6a through 6d. ...................................................................................................   6e.             $9,749.32




                                                                               Official Form 106E/F                                              Schedule E/F: Creditors Who Have Unsecured Claims                                                                          Page 9

                                                                                        19-33255-maw                        Doc 14              FILED 11/05/19                        ENTERED 11/05/19 14:59:55                                     Page 20 of 40
                                                                               Debtor 1   Thomas D. Mohr                                                                                                                                               Case number: 3:19-bk-33255



                                                                                                                                                                                                                                                        Total claim

                                                                               Total
                                                                               claims from
                                                                               Part 2        6f. Student loans .............................................................................................................................     6f.              $0.00

                                                                                             6g. Obligations arising out of a separation agreement or divorce that you did not report as
                                                                                             priority claims .................................................................................................................................   6g.              $0.00

                                                                                             6h. Debts to pension or profit-sharing plans, and other similar debts......................................                                         6h.              $0.00

                                                                                             6i. Other. Add all other nonpriority unsecured claims. Write that amount here................................                                       6i.         $71,087.57

                                                                                             6j. Total. Add lines 6f through 6i. .....................................................................................................           6j.         $71,087.57
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                               Official Form 106E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                                                          Page 10

                                                                                      19-33255-maw                      Doc 14                FILED 11/05/19                           ENTERED 11/05/19 14:59:55                                       Page 21 of 40
                                                                                    Fill in this information to identify your case:

                                                                                    Debtor 1        Thomas D. Mohr

                                                                                    Debtor 2        Susan P. Mohr
                                                                                    (Spouse, if filing)                                                                                                      Check if this is an amended
                                                                                                                                                                                                             filing
                                                                                    United States Bankruptcy Court for the Northern District of Ohio

                                                                                    Case number           3:19-bk-33255
                                                                                    (If known)



                                                                               Official Form 106G
                                                                               Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15


                                                                               Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
                                                                               information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
                                                                               additional pages, write your name and case number (if known).

                                                                               1.    Do you have any executory contracts or unexpired leases?
                                                                                         No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
                                                                                         Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                               Official Form 106G                                Schedule G: Executory Contracts and Unexpired Leases                                               Page 1

                                                                                        19-33255-maw                Doc 14       FILED 11/05/19              ENTERED 11/05/19 14:59:55                         Page 22 of 40
                                                                                    Fill in this information to identify your case:

                                                                                    Debtor 1        Thomas D. Mohr

                                                                                    Debtor 2        Susan P. Mohr
                                                                                    (Spouse, if filing)                                                                                             Check if this is an amended
                                                                                                                                                                                                    filing
                                                                                    United States Bankruptcy Court for the Northern District of Ohio

                                                                                    Case number           3:19-bk-33255
                                                                                    (If known)



                                                                               Official Form 106H
                                                                               Schedule H: Your Codebtors                                                                                                             12/15


                                                                               Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married
                                                                               people are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page,
                                                                               fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages,
                                                                               write your name and case number (if known). Answer every question.

                                                                               1.    Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.)
                                                                                         No
                                                                                         Yes

                                                                               2.    Within the last 8 years, have you lived in a community property state or territory? (Community property states and
                                                                                     territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
                                                                                           No. Go to line 3.
                                                                                           Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?
                                                                                                No
                                                                                                Yes. In which community state or territory did you live? . Fill in the name and current address of that person.
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                               3.    In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List
                                                                                     the person shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed
                                                                                     the creditor on Schedule D (Official Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form
                                                                                     106G). Use Schedule D, Schedule E/F, or Schedule G to fill out Column 2.

                                                                               Column 1: Your codebtor                                                                   Column 2: The creditor to whom you owe the debt

                                                                                                                                                                         Check all schedules that apply




                                                                               Official Form 106H                                           Schedule H: Your Codebtors                                                    Page 1

                                                                                        19-33255-maw                Doc 14     FILED 11/05/19           ENTERED 11/05/19 14:59:55                     Page 23 of 40
                                                                                    Fill in this information to identify your case:

                                                                                    Debtor 1        Thomas D. Mohr
                                                                                                                                                                                          Check if this is:
                                                                                    Debtor 2        Susan P. Mohr
                                                                                                                                                                                              An amended filing
                                                                                    (Spouse, if filing)
                                                                                                                                                                                              A supplement showing
                                                                                                                                                                                              post-petition chapter 13
                                                                                    United States Bankruptcy Court for the Northern District of Ohio
                                                                                                                                                                                              income as of
                                                                                    Case number           3:19-bk-33255
                                                                                    (If known)



                                                                               Official Form 106I
                                                                               Schedule I: Your Income                                                                                                            12/15


                                                                               Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
                                                                               supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
                                                                               spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
                                                                               attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.


                                                                                Part 1:              Describe Employment
                                                                               1.    Fill in your employment                                              Debtor 1                     Debtor 2 or non-filing spouse
                                                                                     information                          Employment status                 Employed                     Employed
                                                                                                                                                            Not employed                 Not employed
                                                                                     If you have more than one job,
                                                                                     attach a separate page with          Occupation
                                                                                     information about additional         Employer's name                 Rail Crew Express            N/A
                                                                                     employers.                           Employer's address                                           N/A
                                                                                                                                                          Lenexa, KS
                                                                                     Include part-time, seasonal, or
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                                     self-employed work.                  How long employed there?                                     N/A

                                                                                     Occupation may include student or
                                                                                     homemaker, if it applies.


                                                                                Part 2:              Give Details About Monthly Income

                                                                               Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space.
                                                                               Including your non-filing spouse unless you are separated.

                                                                               If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines
                                                                               below. If you need more space, attach a separate sheet to this form.


                                                                                                                                                                                                         For Debtor 2
                                                                                                                                                                                                              or
                                                                                                                                                                                      For Debtor 1
                                                                                                                                                                                                          non-filing
                                                                                                                                                                                                           spouse
                                                                               2.    List monthly gross wages, salary, and commissions before all payroll deductions).           2.       $1,170.00                $0.00
                                                                                     If not paid monthly, calculate what the monthly wage would be.

                                                                               3.    Estimate and list monthly overtime pay.                                                     3.            $0.00               $0.00
                                                                               4.    Calculate gross income. Add line 2 + line 3.                                                4.       $1,170.00                $0.00
                                                                               5.    List All payroll deductions:

                                                                                     5a. Tax, Medicare, and Social Security deductions                                          5a.          $269.00               $0.00
                                                                                     5b. Mandatory contributions for retirement plans                                           5b.            $0.00               $0.00




                                                                               Official Form 106I                                              Schedule I: Your Income                                                 Page 1

                                                                                        19-33255-maw                Doc 14     FILED 11/05/19             ENTERED 11/05/19 14:59:55              Page 24 of 40
                                                                               Debtor 1    Thomas D. Mohr                                                                                           Case number: 3:19-bk-33255



                                                                                                                                                                                                            For Debtor 2
                                                                                                                                                                                           For Debtor 1     or non-filing
                                                                                                                                                                                                              spouse
                                                                                    5c. Voluntary contributions for retirement plans                                                 5c.            $0.00           $0.00
                                                                                    5d. Required repayments of retirement fund loans                                                 5d.            $0.00           $0.00
                                                                                    5e. Insurance                                                                                    5e.            $0.00           $0.00
                                                                                    5f.   Domestic support obligations                                                               5f.            $0.00           $0.00
                                                                                    5g. Union dues                                                                                   5g.            $0.00           $0.00
                                                                                    5h. Other deductions. Specify:                                                                   5h.            $0.00           $0.00
                                                                               6.   Add the payroll deductions. Add lines 5a through 5h                                               6.       $269.00              $0.00
                                                                               7.   Calculate total monthly take-home pay. Subtract line 6 from line 4.                               7.       $901.00              $0.00
                                                                               8.   List all other income regularly received:

                                                                                    8a. Net income from rental property and from operating a business, profession,                   8a.            $0.00           $0.00
                                                                                        or farm

                                                                                          Attach a statement for each property and business showing gross receipts,
                                                                                          ordinary and necessary business expenses, and the total monthly net income.

                                                                                    8b. Interest and dividends                                                                       8b.            $0.00           $0.00
                                                                                    8c. Family support payments that you, a non-filing spouse, or a dependent                        8c.            $0.00           $0.00
                                                                                        regularly receive

                                                                                          Include alimony, spousal support, child support, maintenance, divorce settlement,
                                                                                          and property settlement.
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                                    8d. Unemployment compensation                                                                    8d.            $0.00           $0.00
                                                                                    8e. Social Security                                                                              8e.     $1,776.00            $690.00
                                                                                    8f.   Other government assistance that you regularly receive                                     8f.            $0.00           $0.00
                                                                                          Include cash assistance and the value (if known) of any non-cash assistance that
                                                                                          you receive, such as food stamps (benefits under the Supplemental Nutrition
                                                                                          Assistance Program) or housing subsidies. Specify:

                                                                                    8g. Pension or retirement income                                                                 8g.     $2,009.09              $0.00
                                                                                    8h. Other monthly income. Specify:                                                               8h.            $0.00           $0.00
                                                                               9.   Add all other income. Add lines 8a-8h.                                                            9.     $3,785.09            $690.00
                                                                               10. Calculate monthly income. Add line 7 + line 9.                                                             10.      $5,376.09
                                                                                   Add the entries in line 9 for Debtor 1 and Debtor 2 or non-filing spouse.

                                                                               11. State all other regular contributions to the expenses that you list in Schedule J                          11.           $0.00
                                                                                   (Official Form 106J).

                                                                                    Include contributions from an unmarried partner, members of your household, your
                                                                                    dependents, your roommates, and other friends or relatives.

                                                                                    Do not include any amounts already included in lines 2-10 or amounts that are not available to
                                                                                    pay expenses listed in Schedule J (Official Form 106J).

                                                                                    Specify:

                                                                               12. Add the amounts on lines 10 and 11. The result is the combined monthly income. Also                        12.
                                                                                   write that amount on the Summary of Your Assets and Liabilities and Certain Statistical                             $5,376.09
                                                                                   Information (Official Form 106Sum) if it applies.




                                                                               Official Form 106I                                              Schedule I: Your Income                                                 Page 2

                                                                                      19-33255-maw               Doc 14         FILED 11/05/19             ENTERED 11/05/19 14:59:55                 Page 25 of 40
                                                                               Debtor 1    Thomas D. Mohr                                                                        Case number: 3:19-bk-33255



                                                                               13. Do you expect an increase or decrease within the year after you file this form?


                                                                                          No
                                                                                          Yes.
                                                                                          Explain.....
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                               Official Form 106I                                         Schedule I: Your Income                                   Page 3

                                                                                      19-33255-maw            Doc 14        FILED 11/05/19           ENTERED 11/05/19 14:59:55   Page 26 of 40
                                                                                     Fill in this information to identify your case:

                                                                                     Debtor 1        Thomas D. Mohr
                                                                                                                                                                                                      Check if this is:
                                                                                     Debtor 2        Susan P. Mohr
                                                                                                                                                                                                          An amended filing
                                                                                     (Spouse, if filing)
                                                                                                                                                                                                          A supplement showing
                                                                                                                                                                                                          post-petition chapter 13
                                                                                     United States Bankruptcy Court for the Northern District of Ohio
                                                                                                                                                                                                          expenses as of
                                                                                     Case number           3:19-bk-33255
                                                                                     (If known)



                                                                               Official Form 106J
                                                                               Schedule J: Your Expenses                                                                                                                     12/15


                                                                               Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
                                                                               information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
                                                                               number (if known). Answer every question.


                                                                                Part 1:               Describe Your Household
                                                                                1.      Is this a joint case?

                                                                                              No. Go to line 2.
                                                                                              Yes. Does Debtor 2 live in a separate household?

                                                                                                     No.
                                                                                                     Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2

                                                                               2.     Do you have dependents?                                            Dependent's                Dependent's age            Does dependent live
                                                                                                                                  No                     relationship to Debtor                                with you?
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                                      Do not list Debtor 1 or Debtor 2.           Yes. Fill out this     1 or Debtor 2
                                                                                                                                  information for
                                                                                      Do not state the dependents'                each dependent
                                                                                      names.

                                                                               3.     Do your expenses include expenses of people other than yourself and your                        No
                                                                                      dependents?                                                                                     Yes


                                                                                Part 2:               Estimate Your Ongoing Monthly Expenses
                                                                               Estimate your expenses as your bankruptcy filing date unless you are using this form as supplement in a Chapter 13 case to report
                                                                               expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in
                                                                               the applicable date

                                                                               Include expenses paid for with non-cash governmental assistance if you know the value of such assistance and have included it on
                                                                               Schedule I: Your Income(Official Form 106I).


                                                                                Note: Expenses for property other than the debtor(s)' primary residence(s), if any, are reported in the Summary of Business/Real-Estate Income &
                                                                                Expense annexed to Schedule I.

                                                                                                                                                                                                                Your
                                                                                                                                                                                                              expenses
                                                                               4.     The rental or home ownership expenses for your residence. Include first                                          4.         $855.00
                                                                                      mortgage payments and any rent for the ground or lot.

                                                                                      If not included in line 4:

                                                                                      4a. Real estate taxes                                                                                           4a.

                                                                                      4b. Property, homeowner's, or renter's insurance                                                                4b.

                                                                                      4c. Home maintenance, repair, and upkeep expenses                                                               4c.         $200.00



                                                                               Official Form 106J                                                  Schedule J: Your Expenses                                                     Page 1

                                                                                         19-33255-maw                 Doc 14        FILED 11/05/19             ENTERED 11/05/19 14:59:55                    Page 27 of 40
                                                                               Debtor 1   Thomas D. Mohr                                                                               Case number: 3:19-bk-33255



                                                                                                                                                                                           Your
                                                                                                                                                                                         expenses
                                                                                    4d. Homeowner's association or condominium dues                                              4d.

                                                                               5.   Additional mortgage payments for your residence, such as home equity loans                    5.           $1.00
                                                                               6.   Utilities:

                                                                                    6a. Electricity, heat, natural gas                                                           6a.        $305.00
                                                                                    6b. Water, sewer, garbage collection                                                         6b.        $140.00
                                                                                    6c. Telephone, cell phone, Internet, satellite, and cable services                           6c.        $261.00
                                                                                    6d. Other. Specify: N/A                                                                      6d.

                                                                               7.   Food and housekeeping supplies                                                                7.        $900.00
                                                                               8.   Childcare and children’s education costs                                                      8.

                                                                               9.   Clothing, laundry, and dry cleaning                                                           9.        $200.00
                                                                               10. Personal care products and services                                                           10.        $200.00
                                                                               11. Medical and dental expenses                                                                   11.        $100.00
                                                                               12. Transportation. Include gas, maintenance, bus or train fare.                                  12.        $250.00
                                                                                   Do not include car payments.

                                                                               13. Entertainment, clubs, recreation, newspapers, magazine, and books                             13.        $150.00
                                                                               14. Charitable contributions and religious donations                                              14.

                                                                               15. Insurance.
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                                   Do not include insurance deducted from your pay or included in lines 4 or 20.

                                                                                    15a. Life insurance                                                                         15a.        $443.00
                                                                                    15b. Health insurance                                                                       15b.          $38.00
                                                                                    15c. Vehicle insurance                                                                      15c.          $73.83
                                                                                    15d. Other insurance. Specify: N/A                                                          15d.

                                                                               16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20. Specify:     16.

                                                                                          IRS payment plan                                                                                  $119.00
                                                                               17. Installment or lease payments

                                                                                          (None)                                                                                 17.           $0.00
                                                                               18. Your payments of alimony, maintenance, and support that you did not report as                 18.
                                                                                   deducted from your pay on line 5, Schedule I (Official Form 106I)

                                                                               19. Other payments you make to support others who do not live with you.                           19.
                                                                                   Specify: N/A

                                                                               20. Other real property expenses not included in lines 4 or 5 of this form or on
                                                                                   Schedule I (Official Form 106I)

                                                                                    20a. Mortgages on other property                                                            20a.

                                                                                    20b. Real estate taxes                                                                      20b.

                                                                                    20c. Property, homeowner's, or renter's insurance                                           20c.

                                                                                    20d. Maintenance, repair, and upkeep expenses                                               20d.

                                                                                    20e. Homeowner's association or condominium dues                                            20e.




                                                                               Official Form 106J                                           Schedule J: Your Expenses                                     Page 2

                                                                                      19-33255-maw              Doc 14        FILED 11/05/19              ENTERED 11/05/19 14:59:55    Page 28 of 40
                                                                               Debtor 1    Thomas D. Mohr                                                                                              Case number: 3:19-bk-33255



                                                                                                                                                                                                           Your
                                                                                                                                                                                                         expenses
                                                                                   20f. Other. Specify:                                                                                         20f.

                                                                               21. Other. Specify:                                                                                               21.
                                                                                          emergency savings                                                                                                   $200.00
                                                                                          new car payment                                                                                                     $694.00
                                                                               22. Calculate your monthly expenses.

                                                                                   22a. Add lines 4 through 21.                                                                                 22a.       $5,129.83
                                                                                   22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                         22b.

                                                                                   22c. Add line 22a and 22b. The result is your monthly expenses.                                              22c.       $5,129.83


                                                                               23. Calculate your monthly net income

                                                                                   23a. Copy line 12 (your combined monthly income) from Schedule I                                             23a.       $5,376.09
                                                                                   23b. Copy your monthly expenses from line 22 above.                                                          23b.       $5,129.83
                                                                                   23c. Subtract your monthly expenses from your monthly income.                                                23c.          $246.26
                                                                                        The result is your monthly net income

                                                                               24. Do you expect an increase or decrease in your expenses within the year after you file this form?

                                                                                   For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease
                                                                                   because of a modification to the terms of your mortgage?

                                                                                                          Any excess income is the result of exempt Social Security and will be used for
                                                                                          No
                                                                                                          future medical expenses and emergency savings
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                                          Yes.
                                                                                          Explain.....




                                                                               Official Form 106J                                          Schedule J: Your Expenses                                                         Page 3

                                                                                      19-33255-maw             Doc 14        FILED 11/05/19             ENTERED 11/05/19 14:59:55                       Page 29 of 40
                                                                                  Fill in this information to identify your case:

                                                                                  Debtor 1        Thomas D. Mohr

                                                                                  Debtor 2        Susan P. Mohr
                                                                                  (Spouse, if filing)                                                                                                              Check if this is an amended
                                                                                                                                                                                                                   filing
                                                                                  United States Bankruptcy Court for the Northern District of Ohio

                                                                                  Case number           3:19-bk-33255
                                                                                  (If known)



                                                                               Official Form 106Dec
                                                                               Declaration About an Individual Debtor’s Schedules                                                                                                    12/15


                                                                               If two married people are filing together, both are equally responsible for supplying correct information.

                                                                               You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
                                                                               obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
                                                                               years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


                                                                                   Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

                                                                                          No
                                                                                          Yes. Name of person N/A. Attach Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).

                                                                                   Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and that they
                                                                                   are true and correct.
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                                   /s/ Thomas D. Mohr                                                                                               11/05/2019
                                                                                   Signature of Debtor 1                                                                                            Date

                                                                                   /s/ Susan P. Mohr                                                                                                11/05/2019
                                                                                   Signature of Debtor 2                                                                                            Date




                                                                               Official Form 106Dec                                 Declaration About an Individual Debtor’s Schedules                                                   Page 1

                                                                                      19-33255-maw                 Doc 14         FILED 11/05/19               ENTERED 11/05/19 14:59:55                            Page 30 of 40
                                                                                    Fill in this information to identify your case:

                                                                                    Debtor 1        Thomas D. Mohr

                                                                                    Debtor 2        Susan P. Mohr
                                                                                    (Spouse, if filing)                                                                                                        Check if this is an amended
                                                                                                                                                                                                               filing
                                                                                    United States Bankruptcy Court for the Northern District of Ohio

                                                                                    Case number           3:19-bk-33255
                                                                                    (If known)



                                                                               Official Form 107
                                                                               Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                              04/19


                                                                               Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
                                                                               information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
                                                                               number (if known). Answer every question.


                                                                                Part 1:              Give Details About Your Marital Status and Where You Lived Before

                                                                               1.    What is your current marital status?
                                                                                        Married
                                                                                        Not married


                                                                               2.    During the last 3 years, have you lived anywhere other than where you live now?
                                                                                         No
                                                                                         Yes. List all of the places you lived in the last 3 years. Do not include where you live now.
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                               3.    Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory?
                                                                                     (Community property states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico,
                                                                                     Texas, Washington, and Wisconsin.)
                                                                                         No
                                                                                         Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).



                                                                                Part 2:              Explain the Sources of Your Income

                                                                               4.    Did you have any income from employment or from operating a business during this year or the two previous calendar
                                                                                     years?
                                                                                     Fill in the total amount of income you received from all jobs and all businesses, including part-time activities. If you are filing a
                                                                                     joint case and you have income that you receive together, list it only once under Debtor 1.
                                                                                           No
                                                                                           Yes. Fill in the details.


                                                                                                                          Debtor 1                                                Debtor 2

                                                                                                                          Sources of income           Gross income                Sources of income             Gross income
                                                                                                                          Check all that apply        (before deductions and      Check all that apply          (before deductions and
                                                                                                                                                      exclusions)                                               exclusions)

                                                                                     From January 1 of current                 Wages, commissions,                                      Wages, commissions,
                                                                                                                               bonuses, tips                                            bonuses, tips
                                                                                     year until the date you                   Operating a business                                     Operating a business
                                                                                     filed for bankruptcy:                                                          $9,628.84

                                                                                     For last calendar year:                   Wages, commissions,                                      Wages, commissions,
                                                                                     (January 1 to December 31, 2018)          bonuses, tips                                            bonuses, tips
                                                                                                                               Operating a business                $15,166.62           Operating a business

                                                                                     For the calendar year                     Wages, commissions,                                      Wages, commissions,
                                                                                                                               bonuses, tips                                            bonuses, tips
                                                                                     before that:                              Operating a business                                     Operating a business
                                                                                     (January 1 to December 31, 2017)                                              $19,669.00



                                                                               Official Form 107                            Statement of Financial Affairs for Individuals Filing for Bankruptcy                                     Page 1

                                                                                        19-33255-maw                Doc 14      FILED 11/05/19               ENTERED 11/05/19 14:59:55                          Page 31 of 40
                                                                               Debtor 1   Thomas D. Mohr                                                                                            Case number: 3:19-bk-33255



                                                                               5.   Did you receive any other income during this year or the two previous calendar years?
                                                                                    Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social
                                                                                    Security, unemployment, and other public benefit payments; pensions; rental income; interest; dividends; money collected from
                                                                                    lawsuits; royalties; and gambling and lottery winnings. If you are filing a joint case and you have income that you received
                                                                                    together, list it only once under Debtor 1.

                                                                                    List each source and the gross income from each source separately. Do not include income that you listed in line 4.
                                                                                         No
                                                                                         Yes. Fill in the details.


                                                                                                                        Debtor 1                                                Debtor 2

                                                                                                                        Sources of income           Gross income from           Sources of income   Gross income from
                                                                                                                        Describe below              each source                 Describe below      each source
                                                                                                                                                    (before deductions and                          (before deductions and
                                                                                                                                                    exclusions)                                     exclusions)

                                                                                    From January 1 of current
                                                                                    year until the date you
                                                                                    filed for bankruptcy:               pensions                                 $20,090.00

                                                                                                                        Social Security                          $22,194.00



                                                                                    For last calendar year:
                                                                                    (January 1 to December 31, 2018)    pension                                  $24,109.00

                                                                                                                        Social Security                          $31,947.00



                                                                                    For the calendar year
                                                                                    before that:
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                                    (January 1 to December 31, 2017)    pension                                  $24,109.00

                                                                                                                        Social Security                          $31,303.00




                                                                                Part 3:         List Certain Payments You Made Before You Filed for Bankruptcy

                                                                               6.   Are either Debtor 1's or Debtor 2's debts primarily consumer debts?

                                                                                          No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
                                                                                              "incurred by an individual primarily for a personal, family, or household purpose."

                                                                                              During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825.00* or more?

                                                                                                    No. Go to line 7.

                                                                                                    Yes. List below each creditor to whom you paid a total of $6,825.00* or more in one or more payments and the total
                                                                                                        amount you paid that creditor. Do not include payments for domestic support obligations, such as child support
                                                                                                        and alimony. Also, do not include payments to an attorney for this bankruptcy case.

                                                                                              * Subject to adjustment on 04/01/2022 and every 3 years after that for cases filed on or after the date of adjustment.

                                                                                          Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.

                                                                                              During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                                                                                                    No. Go to line 7.

                                                                                                    Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor.
                                                                                                        Do not include payments for domestic support obligations, such as child support and alimony. Also, do not
                                                                                                        include payments to an attorney for this bankruptcy case.




                                                                               Official Form 107                          Statement of Financial Affairs for Individuals Filing for Bankruptcy                          Page 2

                                                                                      19-33255-maw                Doc 14       FILED 11/05/19              ENTERED 11/05/19 14:59:55                Page 32 of 40
                                                                               Debtor 1   Thomas D. Mohr                                                                                                Case number: 3:19-bk-33255



                                                                                              Creditor                        Dates of             Total amount paid          Amount you still owe    Was this payment for...
                                                                                                                              payment

                                                                                              Lending Club Corporation        08/02/2019                          $639.84                $16,542.00       Mortgage
                                                                                              21 Stevenson                                                                                                Car
                                                                                              Suite 300                                                                                                   Credit card
                                                                                              San Francisco, CA 94105                                                                                     Loan repayment
                                                                                                                                                                                                          Suppliers or vendors
                                                                                                                                                                                                          Other

                                                                               7.   Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
                                                                                    Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general
                                                                                    partner; corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting
                                                                                    securities; and any managing agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include
                                                                                    payments for domestic support obligations, such as child support and alimony.
                                                                                         No
                                                                                         Yes. List all payments to an insider


                                                                               8.   Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt
                                                                                    that benefited an insider?
                                                                                    Include payments on debts guaranteed or cosigned by an insider.
                                                                                         No
                                                                                         Yes. List all payments that benefited an insider.



                                                                                Part 4:        Identify Legal Actions, Repossessions, and Foreclosures

                                                                               9.   Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative
                                                                                    proceeding?
                                                                                    List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support
                                                                                    or custody modifications, and contract disputes.
                                                                                         No
                                                                                         Yes. Fill in the details
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                               10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached,
                                                                                   seized, or levied?
                                                                                   Check all that apply and fill in the details below.
                                                                                       No. Go to line 11.
                                                                                       Yes. Fill in the information below.


                                                                               11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off
                                                                                   any amounts from your accounts or refuse to make a payment because you owed a debt?
                                                                                       No
                                                                                       Yes. Fill in the details


                                                                               12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit
                                                                                   of creditors, a court-appointed receiver, a custodian, or another official?
                                                                                        No
                                                                                        Yes



                                                                                Part 5:        List Certain Gifts and Contributions

                                                                               13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
                                                                                       No
                                                                                       Yes. Fill in the details for each gift.




                                                                               Official Form 107                         Statement of Financial Affairs for Individuals Filing for Bankruptcy                                   Page 3

                                                                                      19-33255-maw            Doc 14         FILED 11/05/19               ENTERED 11/05/19 14:59:55                      Page 33 of 40
                                                                               Debtor 1   Thomas D. Mohr                                                                                                  Case number: 3:19-bk-33255



                                                                               14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than
                                                                                   $600 to any charity?
                                                                                       No
                                                                                       Yes. Fill in the details of each gift or contribution



                                                                                Part 6:        List Certain Losses

                                                                               15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft,
                                                                                   fire, other disaster, or gambling?
                                                                                         No
                                                                                         Yes. Fill in the details



                                                                                Part 7:        List Certain Payments or Transfers

                                                                               16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any
                                                                                   property to anyone you consulted about seeking bankruptcy or preparing a bankruptcy petition?
                                                                                   Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.
                                                                                        No
                                                                                        Yes. Fill in the details


                                                                                     Person who was paid                            Description and value of any property               Date payment          Amount of payment
                                                                                                                                    transferred                                         or transfer
                                                                                                                                                                                        was made

                                                                                     James M. Perlman                               Expense & fee retainer (including any                    10/07/2019               $1,050.00
                                                                                     416 N. Erie                                    retainer for the filing fee)
                                                                                     #100
                                                                                     Toledo, OH 43604

                                                                                     Email or website address: jperl@bex.net
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                                     Person Who Made the Payment if Not
                                                                                     You:

                                                                               17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any
                                                                                   property to anyone who promised to help you deal with your creditors or to make payments to your creditors?
                                                                                   Do not include any payment or transfer that you listed on line 16.
                                                                                       No
                                                                                       Yes. Fill in the details.


                                                                                     Person who was paid                            Description and value of property                   Date payment          Amount of payment
                                                                                                                                    transferred                                         or transfer
                                                                                                                                                                                        was made

                                                                                     Apprisen                                       check                                                    05/13/2019               $1,313.00
                                                                                     690 Taylor Road
                                                                                     suite 150
                                                                                     Columbus, OH 43230

                                                                                     Apprisen                                       check                                                    06/11/2019               $1,139.00
                                                                                     690 Taylor Road
                                                                                     suite 150
                                                                                     Columbus, OH 43230

                                                                                     Apprisen                                       check                                                    07/11/2019               $1,164.00
                                                                                     690 Taylor Road
                                                                                     suite 150
                                                                                     Columbus, OH 43230




                                                                               Official Form 107                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                   Page 4

                                                                                      19-33255-maw           Doc 14       FILED 11/05/19               ENTERED 11/05/19 14:59:55                          Page 34 of 40
                                                                               Debtor 1    Thomas D. Mohr                                                                                     Case number: 3:19-bk-33255



                                                                               18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other
                                                                                   than property transferred in the ordinary course of your business or financial affairs?
                                                                                   Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your
                                                                                   property). Do not include gifts and transfers that you have already listed on this statement.
                                                                                        No
                                                                                        Yes. Fill in the details


                                                                               19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of
                                                                                   which you are a beneficiary? (These are often called asset-protection devices.)
                                                                                       No
                                                                                       Yes. Fill in the details



                                                                                Part 8:        List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

                                                                               20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your
                                                                                   benefit, closed, sold, moved, or transferred?
                                                                                   Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,
                                                                                   brokerage houses, pension funds, cooperatives, associations, and other financial institutions.
                                                                                        No
                                                                                        Yes. Fill in the details


                                                                               21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository
                                                                                   for securities, cash, or other valuables?
                                                                                        No
                                                                                        Yes. Fill in the details.


                                                                               22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
                                                                                      No
                                                                                      Yes. Fill in the details.
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                                Part 9:        Identify Property You Hold or Control for Someone Else

                                                                               23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or
                                                                                   hold in trust for someone.
                                                                                       No
                                                                                       Yes. Fill in the details.



                                                                                Part 10:       Give Details About Environmental Information
                                                                               For the purpose of Part 10, the following definitions apply:

                                                                                    Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
                                                                                    hazardous or toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including
                                                                                    statutes or regulations controlling the cleanup of these substances, wastes, or material.
                                                                                    Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it
                                                                                    or used to own, operate, or utilize it, including disposal sites.
                                                                                    Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
                                                                                    hazardous material, pollutant, contaminant, or similar term.

                                                                               Report all notices, releases, and proceedings that you know about, regardless of when they occurred.


                                                                               24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an
                                                                                   environmental law?
                                                                                       No
                                                                                       Yes. Fill in the details




                                                                               Official Form 107                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                        Page 5

                                                                                      19-33255-maw           Doc 14        FILED 11/05/19              ENTERED 11/05/19 14:59:55               Page 35 of 40
                                                                               Debtor 1    Thomas D. Mohr                                                                                               Case number: 3:19-bk-33255



                                                                               25. Have you notified any governmental unit of any release of hazardous material?
                                                                                      No
                                                                                      Yes. Fill in the details


                                                                               26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements
                                                                                   and orders.
                                                                                       No
                                                                                       Yes. Fill in the details



                                                                                Part 11:        Give Details About Your Business or Connections to Any Business

                                                                               27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any
                                                                                   business?
                                                                                           A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
                                                                                           A member of a limited liability company (LLC) or limited liability partnership (LLP)
                                                                                           A partner in a partnership
                                                                                           An officer, director, or managing executive of a corporation
                                                                                           An owner of at least 5% of the voting or equity securities of a corporation

                                                                                          No. None of the above applies. Go to Part 12.
                                                                                          Yes. Check all that apply above and fill in the details below for each business.

                                                                                     Business name and address                     Describe the nature of the business                Employer identification number
                                                                                                                                   and identify the accountant or                     (Do not include SSN or ITIN)
                                                                                                                                   bookkeeper                                         Dates business existed

                                                                                     Susan Mohr Cleaning                           cleaning apartments                                (Same as SSN/ITIN)
                                                                                     1030 Cambridge Avenue
                                                                                     Marion, OH 43302                              none                                               2014 to 2018

                                                                               28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business?
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                                   Include all financial institutions, creditors, or other parties.
                                                                                       No
                                                                                       Yes. Fill in the details below.



                                                                                Part 12:        Sign Below
                                                                               I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the
                                                                               answers are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by
                                                                               fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18
                                                                               U.S.C. §§ 152, 1341, 1519, and 3571.


                                                                                    /s/ Thomas D. Mohr                                                                                         11/05/2019
                                                                                    Signature of Debtor 1                                                                                      Date

                                                                                    /s/ Susan P. Mohr                                                                                          11/05/2019
                                                                                    Signature of Debtor 2                                                                                      Date


                                                                                    Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?
                                                                                             No
                                                                                             Yes

                                                                                    Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
                                                                                             No
                                                                                             Yes. Name of person N/A -- the BkAssist software used to prepare this petition is licensed for use only by
                                                                                             attorneys.




                                                                               Official Form 107                        Statement of Financial Affairs for Individuals Filing for Bankruptcy                               Page 6

                                                                                      19-33255-maw             Doc 14       FILED 11/05/19               ENTERED 11/05/19 14:59:55                       Page 36 of 40
                                                                                  Fill in this information to identify your case:

                                                                                  Debtor 1        Thomas D. Mohr

                                                                                  Debtor 2        Susan P. Mohr
                                                                                  (Spouse, if filing)                                                                                                      Check if this is an amended
                                                                                                                                                                                                           filing
                                                                                  United States Bankruptcy Court for the Northern District of Ohio

                                                                                  Case number           3:19-bk-33255
                                                                                  (If known)



                                                                               Official Form 108
                                                                               Statement of Intention for Individuals Filing Under Chapter 7                                                                                 12/15


                                                                               If you are an individual filing under chapter 7, you must fill out this form if:

                                                                                    creditors have claims secured by your property, or
                                                                                    you have leased personal property and the lease has not expired.

                                                                               You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
                                                                               whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.

                                                                               If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
                                                                               sign and date the form.

                                                                               Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
                                                                               write your name and case number (if known).


                                                                                Part 1:            List Your Creditors Who Hold Secured Claims
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                               For any creditors that you listed in Part 1 of Schedule D: Creditors Who Hold Claims Secured by Property (Official Form 106D), fill
                                                                               in the information below.


                                                                                    Identify the creditor and the property that is collateral    What do you intend to do with the property that                Did you claim the
                                                                                                                                                 secures a debt?                                                property as exempt
                                                                                                                                                                                                                on Schedule C?

                                                                                    FCI Lender Services                                               Surrender the property.                                        No
                                                                                                                                                      Retain the property and redeem it.                             Yes
                                                                                    1030 Cambridge Marion OH                                          Retain the property and enter into a Reaffirmation
                                                                                                                                                      Agreement.
                                                                                                                                                      Retain the property and [explain]: Continue to pay
                                                                                                                                                      the obligation as permitted by applicable
                                                                                                                                                      non-bankruptcy law

                                                                                    Ford Motor Credit Company                                         Surrender the property.                                        No
                                                                                                                                                      Retain the property and redeem it.                             Yes
                                                                                    2017 Ford Escape                                                  Retain the property and enter into a Reaffirmation
                                                                                                                                                      Agreement.
                                                                                                                                                      Retain the property and [explain]:

                                                                                    Specialized Loan Servicing, LLC                                   Surrender the property.                                        No
                                                                                                                                                      Retain the property and redeem it.                             Yes
                                                                                    1030 Cambridge Marion OH                                          Retain the property and enter into a Reaffirmation
                                                                                                                                                      Agreement.
                                                                                                                                                      Retain the property and [explain]: Continue to pay
                                                                                                                                                      the obligation as permitted by applicable
                                                                                                                                                      non-bankruptcy law


                                                                                Part 2:            List Your Unexpired Personal Property Leases
                                                                               For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form
                                                                               106G), fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease
                                                                               period has not yet ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. §
                                                                               365(p)(2).



                                                                               Official Form 108                             Statement of Intention for Individuals Filing Under Chapter 7                                       Page 1

                                                                                      19-33255-maw                Doc 14       FILED 11/05/19              ENTERED 11/05/19 14:59:55                        Page 37 of 40
                                                                               Debtor 1   Thomas D. Mohr                                                                                        Case number: 3:19-bk-33255




                                                                                    Describe your unexpired personal property lease                                                                  Will the lease be
                                                                                                                                                                                                     assumed?


                                                                                Part 3:        Sign Below
                                                                               Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any
                                                                               personal property that is subject to an unexpired lease.


                                                                                    /s/ Thomas D. Mohr                                                                                  11/05/2019
                                                                                    Signature of Debtor 1                                                                               Date

                                                                                    /s/ Susan P. Mohr                                                                                   11/05/2019
                                                                                    Signature of Debtor 2                                                                               Date
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                               Official Form 108                        Statement of Intention for Individuals Filing Under Chapter 7                                    Page 2

                                                                                      19-33255-maw           Doc 14       FILED 11/05/19              ENTERED 11/05/19 14:59:55                  Page 38 of 40
                                                                                    Fill in this information to identify your case:

                                                                                    Debtor 1        Thomas D. Mohr
                                                                                                                                                                                                Check if this is:
                                                                                    Debtor 2        Susan P. Mohr
                                                                                                                                                                                                    An amended filing
                                                                                    (Spouse, if filing)
                                                                                                                                                                                                    A supplement disclosing
                                                                                                                                                                                                    additional payments or
                                                                                    United States Bankruptcy Court for the Northern District of Ohio
                                                                                                                                                                                                    agreements as of
                                                                                    Case number           3:19-bk-33255
                                                                                    (If known)



                                                                               Form BKA-2030
                                                                               Disclosure of Compensation of Attorney for Debtor                                                                                        12/15


                                                                               Use this procedural form, if desired, to disclose the matters enumerated in 11 U.S.C. § 329 and Fed. R. Bankr. P. 2016(b).

                                                                               Disclosure is required within 14 days after the order for relief or another time as the court may direct. A supplemental disclosure is
                                                                               required within 14 days after any payment or agreement not previously disclosed.

                                                                               Attach a copy of the retainer agreement, if any.


                                                                                Part 1:              Compensation

                                                                                     For legal services, I have agreed to accept.......................... $1,000.00

                                                                                     Prior to the filing of this statement I have received
                                                                                         Retainer for legal services.............................................. $1,000.00

                                                                                            Retainer for expenses, including the court filing fee ...... $50.00
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                                     Balance Due ......................................................................... $0.00

                                                                               2. The source of the compensation paid to me was:

                                                                                          Debtor          Other (specify)

                                                                               3. The source of compensation to be paid to me is:

                                                                                          Debtor          Other (specify)        N/A

                                                                               4.           I have not agreed to share the above-disclosed compensation with any other person unless they are members and
                                                                                            associates of my law firm.

                                                                                            I have agreed to share the above-disclosed compensation with another person or persons who are not members or
                                                                                            associates of my law firm. A copy of the agreement, together with a list of the names of the people sharing in the
                                                                                            compensation, is attached.



                                                                                Part 2:              Services

                                                                               5. In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

                                                                                     a.     Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in
                                                                                            bankruptcy.

                                                                                     b.     Preparation and filing of any petition, schedules, statement of affairs and plan that may be required.

                                                                                     c.     Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof.

                                                                                     d.     Representation of the debtor in adversary proceedings and other contested bankruptcy matters.



                                                                               Form BKA-2030                                           Disclosure of Compensation of Attorney for Debtor                                    Page 1

                                                                                          19-33255-maw              Doc 14          FILED 11/05/19                ENTERED 11/05/19 14:59:55           Page 39 of 40
                                                                               Debtor 1   Thomas D. Mohr                                                                                    Case number: 3:19-bk-33255


                                                                                   e.

                                                                                   f.

                                                                               6. By agreement with the debtor(s), the above-disclosed fee does not include the following services:

                                                                                   representation of debtor in adversary and contested matters

                                                                               7. A copy of my retainer agreement          is      is not attached.



                                                                                Part 3:        Certification

                                                                                   I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the
                                                                                   debtor(s) in this bankruptcy case.


                                                                                   /s/ James M. Perlman                                                                             11/05/2019
                                                                                   James M. Perlman (Groth & Associates)                                                            Date
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                               Form BKA-2030                                    Disclosure of Compensation of Attorney for Debtor                              Page 2

                                                                                        19-33255-maw           Doc 14       FILED 11/05/19              ENTERED 11/05/19 14:59:55            Page 40 of 40
